NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted July 15, 2013
                                    Decided July 22, 2013

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             KENNETH F. RIPPLE, Circuit Judge

                             DIANE P. WOOD, Circuit Judge


No. 13-1469

UNITED STATES OF AMERICA,                            Appeal from the United States District
                  Plaintiff-Appellee,                Court for the Northern District
                                                     of Illinois, Western Division.
       v.
                                                     No. 97 CR 50026-8
DESMOND CAVENDER,
             Defendant-Appellant.                    Philip G. Reinhard, Judge.




                                          ORDER

       In this appeal, Desmond Cavander asks us to review the revised sentence he has
received for his 1998 conviction (after a guilty plea) on one count of conspiracy to distribute
crack cocaine. The guideline range at the time was 292 to 365 months, and Cavander received
a sentence of 312 months’ imprisonment. In March 2008, he filed a motion for reduction of
No. 13-1469                                                                                Page 2


sentence pursuant to 18 U.S.C. § 3582(c)(2), citing recent amendments to the guidelines that
reduced his recommended sentence range to 235 to 293 months. Noting that Section 3582(c)(2)
authorizes, but does not require, a reduction of sentence under such circumstances, the district
court denied that motion. The court emphasized that Cavander had not been a model prisoner:
Bureau of Prisons records reflected “approximately 31 incidents of disciplinary actions,
[including a] 2004 incident of attempted murder and possession of a weapon.” The court
concluded that a reduction in sentence would pose an unwarranted danger to the public.

        In May 2012 Cavander filed a second Section 3582(c)(2) motion, this time citing new
amendments that further reduced his sentencing range. The new guideline range had fallen
down to 188 to 235 months. Cavander was thus eligible for a 124-month reduction of his
sentence. Nonetheless, the district court decided to grant a reduction of only 24 months, from
312 months to 288 months. Although this sentence is a shade below his original guidelines
range and within the 2008 range, it is significantly above the second amended range. In
explaining its decision, the court again cited Cavander’s “consistent pattern of engaging in
violations of prison rules while incarcerated, some involving possession of dangerous
weapons, threats, and fighting, which when combined with his prior criminal record of violent
offenses, establishes that he continues to be a risk of danger to the community.” The court went
on to note that Cavander had been involved in seven additional prison incidents since his
previous Section 3582(c)(2) motion was denied in October 2008. This misbehavior, it observed,
“reflect[s] his [continued] disrespect for authority.” Accordingly, the court concluded that
Cavander remained a threat to public safety and was entitled only to the more limited sentence
reduction.

        We review a district court’s denial of a sentence reduction under 18 U.S.C. § 3582(c)(2)
for an abuse of discretion. United States v. Purnell, 701 F.3d 1186, 1189 (7th Cir. 2012). Section
3582(c)(2) provides that a court “may reduce the term of imprisonment, after considering the
factors set forth in section 3553(a) to the extent they are applicable, if such a reduction is
consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.
§ 3582(c)(2) (emphasis added). The Application Notes to the “applicable policy statements”
instruct that “court[s] shall consider the nature and seriousness of the danger to any person
or the community that may be posed by a reduction in the defendant’s term of imprisonment
in determining . . . whether such a reduction is warranted[,] and . . . the extent of such
reduction”; they also provide that “[t]he court may consider post-sentencing conduct of the
defendant that occurred after the term of imprisonment.” U.S.S.G. § 1V1.10, App. Note 1(B);
see also 18 U.S.C. § 3553(a)(2)(C) (“The court, in determining the particular sentence to be
imposed, shall consider . . . the need for the sentence imposed . . . to protect the public from
further crimes of the defendant.”). That is what the district court did here: it surveyed
Cavander’s extraordinarily bad record while in prison and determined that a greater reduction
No. 13-1469                                                                         Page 3


of sentence would be inconsistent with the considerations listed in Section 3353(a) and the
policy statements of the Sentencing Commission. Because the “district court’s reasoning
process and result were within broad bounds of reasonableness,” we find no abuse of
discretion. Purnell, 701 F.3d at 1189.

       The judgment of the district court is AFFIRMED.